Opinion by
Cline, J.
In accordance with stipulation of counsel and following the decisions cited, the protest was sustained as follows: (1) Apricot kernels similar in all material respects to those the subject of Abstract 34104 were held dutiable at 3 cents per pound under paragraph 762; and (2) certain items of the merchandise the same in all material characteristics, respectively, as the articles having the corresponding exhibit designations and passed upon in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) were held entitled to free entry under paragraph 1669.